DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “the substrate being adjacent to the stacked body in the third direction” in line 10 is unclear; whereas line(s) 8-9 already asserts “the control terminal extending in a third direction” in which the drawings otherwise present the control terminals-15 are perpendicular to the substrate-40. Note: the office ascertains the assertion to denote the control terminals extend above the stacked body along a third direction; and the substrate is disposed adjacent to and above the stacked body.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Shintani 2016/0322281).
Regarding Claim 1; Shintani discloses a power converter (para. 0046) comprising: a plurality of power modules (11-13-Fig.’s 4-5, 6 and/or 7) that houses semiconductor elements for electric power conversion (as depicted by 1a-Fig. 3—para. 0051); a pair of holding plates sandwiching a stacked body of the plurality of power modules in a first direction (whereas a multilayer body K—para. 0070 is stacked along a first direction and respective plates 41-42 are disposed at ends thereof); a pair of connecting beams that connects the pair of holding plates at respective side ends of the stacked body in a second direction intersecting the first direction (as depicted by Fig. 7—whereas beams Q are disposed along opposite sides of a second direction of the stacked body); and a substrate (51 and/or 52) connected to control terminals (1b) of the power modules, the control terminals extending in a third direction intersecting both the first direction and the second direction (whereas 1b vertically extends and is perpendicular to the first and second directions—as depicted by Fig. 7), the substrate being adjacent to the stacked body in the third direction (whereas 51-52 is adjacent to the stacked body—as depicted by Fig. 7), wherein at least one of the pair of holding plates is provided with a positioner to position the substrate (as depicted by Fig.’s 5 or 6—whereas 41 or 42 includes protrusion below 51 or 52 for positioning). 

Regarding Claim 3; Shintani discloses the power converter according to claim 1, wherein at least one of the pair of holding plates is in contact with an inner surface of a housing that houses the stacked body (as depicted by Fig.’s 5 and 7).
  
Regarding Claim 5; Shintani discloses the power converter according to claim 1, further comprising a spring, wherein the spring is compressed and held between one of the pair of holding plates and the stacked body (springs installed at both ends of the multilayer body K—para. 0004).  

Regarding Claim 6; Shintani discloses the power converter according to claim 1, wherein: the second direction is orthogonal to the first direction (as already set forth); and the third direction is orthogonal to both the first direction and the second direction (as already set forth).  

Regarding Claim 7; Shintani discloses the power converter according to claim, 1 further comprising a plurality of coolers stacked together with the plurality of power modules along the first direction, wherein the stacked body includes the plurality of power modules and the plurality of coolers (as depicted by Fig. 5—whereas coolers 21-24 are stacked with the power modules 11-13—as depicted by Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Shintani 2016/0322281) as applied to claim 1 above, in view of (Harada 2008/0164607).
Regarding Claim 2; Shintani discloses the power converter according to claim 1, except, further comprising a capacitor, wherein: the plurality of power modules each include power terminals on a surface opposite to a surface where the control terminals are provided; and the capacitor is connected to the power terminals of the plurality of power modules.  However, Harada discloses a capacitor, wherein: the plurality of power modules each include power terminals on a surface opposite to a surface where the control terminals are provided; and the capacitor is connected to the power terminals of the plurality of power modules, and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the power terminals of the power modules opposite to the control terminal and connected to a capacitor  since it was known in the art that the control and power arrangement on opposite sides of the stack will all allow for raising voltage of the power converter while reducing electric noise, as set forth by Harada-- para.’s 0077-0077 and/or 0081.

Allowable Subject Matter
Claims 4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4; the power converter according to claim 1, further comprising an elastic member, wherein:  each of the pair of connecting beams is divided into a first divided beam and a second divided beam in the first direction; and the first divided beam and the second divided beam are connected to each other by the elastic member.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY L SMITH/Primary Examiner, Art Unit 2835